EXHIBIT 10.4

SCANSOURCE, INC.

2002 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 PURPOSE    1

1.1 GENERAL.

   1 ARTICLE 2 EFFECTIVE DATE    1

2.1 EFFECTIVE DATE.

   1 ARTICLE 3 DEFINITIONS    1

3.1 DEFINITIONS

   1 ARTICLE 4 ADMINISTRATION    5

4.1. COMMITTEE

   5

4.2 ACTION AND INTERPRETATIONS BY THE COMMITTEE

   5

4.3 AUTHORITY OF COMMITTEE

   5

4.4. AWARD CERTIFICATES

   6

ARTICLE 5 SHARES SUBJECT TO THE PLAN

   6

5.1. NUMBER OF SHARES

   6

5.2. LAPSED AWARDS

   7

5.3. STOCK DISTRIBUTED

   7

5.4. LIMITATION ON AWARDS

   7

ARTICLE 6 ELIGIBILITY

   7

6.1. GENERAL

   7

ARTICLE 7 STOCK OPTIONS

   7

7.1. GENERAL

   7

7.2. INCENTIVE STOCK OPTIONS

   8

ARTICLE 8 STOCK APPRECIATION RIGHTS

   9

8.1. GRANT OF STOCK APPRECIATION RIGHTS

   9

ARTICLE 9 PERFORMANCE AWARDS

   9

9.1. GRANT OF PERFORMANCE AWARDS

   9

9.2. PERFORMANCE GOALS

   9

9.3. RIGHT TO PAYMENT

   9

9.4. OTHER TERMS

   9

ARTICLE 10 RESTRICTED STOCK AWARDS

   10

10.1. GRANT OF RESTRICTED STOCK

   10

10.2. ISSUANCE AND RESTRICTIONS

   10

10.3. FORFEITURE

   10

10.4. CERTIFICATES FOR RESTRICTED STOCK

   10

ARTICLE 11 DIVIDEND EQUIVALENTS

   10

11.1 GRANT OF DIVIDEND EQUIVALENTS

   10

ARTICLE 12 STOCK OR OTHER STOCK-BASED AWARDS

   10

12.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS

   10

ARTICLE 13 PROVISIONS APPLICABLE TO AWARDS

   11

13.1. STAND-ALONE, TANDEM, AND SUBSTITUTE AWARDS

   11

13.2. TERM OF AWARD

   11

13.3. FORM OF PAYMENT FOR AWARDS

   11



--------------------------------------------------------------------------------

13.4. LIMITS ON TRANSFER

   11

13.5 BENEFICIARIES

   11

13.6. STOCK CERTIFICATES

   11

13.7 ACCELERATION UPON DEATH, DISABILITY OR RETIREMENT

   11

13.8. ACCELERATION UPON A CHANGE IN CONTROL

   12

13.9. ACCELERATION FOR OTHER REASONS

   12

13.10 EFFECT OF ACCELERATION

   12

13.11. QUALIFIED PERFORMANCE-BASED AWARDS

   12

13.12. TERMINATION OF EMPLOYMENT

   13

ARTICLE 14 CHANGES IN CAPITAL STRUCTURE

   13

14.1. GENERAL

   13

ARTICLE 15 AMENDMENT, MODIFICATION AND TERMINATION

   14

15.1. AMENDMENT, MODIFICATION AND TERMINATION

   14

15.2. AWARDS PREVIOUSLY GRANTED

   14

ARTICLE 16 GENERAL PROVISIONS

   14

16.1. NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS

   14

16.2. NO SHAREHOLDER RIGHTS

   14

16.3. WITHHOLDING

   14

16.4. NO RIGHT TO CONTINUED SERVICE

   15

16.5. UNFUNDED STATUS OF AWARDS

   15

16.6. INDEMNIFICATION

   15

16.7. RELATIONSHIP TO OTHER BENEFITS

   15

16.8. EXPENSES

   15

16.9. TITLES AND HEADINGS

   15

16.10. GENDER AND NUMBER

   15

16.11. FRACTIONAL SHARES

   15

16.12. GOVERNMENT AND OTHER REGULATIONS

   15

16.13. GOVERNING LAW

   16

16.14 ADDITIONAL PROVISIONS

   16

16.15. NO LIMITATIONS ON RIGHTS OF COMPANY

   16



--------------------------------------------------------------------------------

SCANSOURCE, INC.

2002 LONG-TERM INCENTIVE PLAN

ARTICLE 1

PURPOSE

1.1 GENERAL. The purpose of the ScanSource, Inc. 2002 Long-Term Incentive Plan
(the “Plan”) is to promote the success, and enhance the value, of ScanSource,
Inc. (the “Company”), by linking the personal interests of employees, officers,
consultants and advisors of the Company or any Affiliate (as defined below) to
those of Company shareholders and by providing such persons with an incentive
for outstanding performance. The Plan is further intended to provide flexibility
to the Company in its ability to motivate, attract, and retain the services of
employees, officers, consultants and advisors upon whose judgment, interest, and
special effort the successful conduct of the Company’s operation is largely
dependent. Accordingly, the Plan permits the grant of incentive awards from time
to time to selected employees, officers, consultants and advisors.

ARTICLE 2

EFFECTIVE DATE

2.1 EFFECTIVE DATE. The Plan shall be effective as of the date it is approved by
both the Board and the shareholders of the Company.

ARTICLE 3

DEFINITIONS

3.1 DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Award, Dividend Equivalent Award, or Other Stock-Based Award, or any
other right or interest relating to Stock or cash, granted to a Participant
under the Plan.

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment agreement, if any, between such
Participant and the Company or an affiliated company, provided, however that if
there is no such employment agreement in which such term is defined, “Cause”
shall mean any of the following acts by the Participant, as determined by the
Board: gross neglect of duty, prolonged absence from duty without the consent of
the Company, intentionally engaging in any activity that is in conflict with or
adverse to the business or other interests of the Company, or willful
misconduct, misfeasance or malfeasance of duty which is reasonably determined to
be detrimental to the Company.



--------------------------------------------------------------------------------

(f) “Change in Control” means and includes the occurrence of any one of the
following events:

(i) individuals who, on the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (such term for purposes of
this definition being as defined in Section 3(a)(9) of the Exchange Act and as
used in Section 13(d)(3) and 14(d)(2) of the Exchange Act) other than the Board
(“Proxy Contest”), including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director; or

(ii) any person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of either (A) 35% or more of
the then-outstanding shares of common stock of the Company (“Company Common
Stock”) or (B) securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (ii), the following acquisitions
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary of the Company,
(y) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary of the Company, or (z) an
acquisition pursuant to a Non-Qualifying Transaction (as defined in subsection
(iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition: (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the outstanding Company Common Stock and outstanding Company Voting Securities
immediately prior to such Reorganization, Sale or Acquisition beneficially own,
directly or indirectly, more than 55% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Reorganization, Sale or
Acquisition (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets or stock either directly or through one or more subsidiaries, the
“Surviving Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no person (other than (x) the Company or any
Subsidiary of the Company, (y) the Surviving Corporation or its ultimate parent
corporation, or (z) any employee benefit plan (or related trust) sponsored or
maintained by any of the foregoing is the beneficial owner, directly or
indirectly, of 35% or more of the total common stock or 35% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Corporation, and (C) at least a majority of the members of the
board of directors of the Surviving Corporation were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such

 

2



--------------------------------------------------------------------------------

Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(h) “Committee” means the committee of the Board described in Article 4.

(i) “Company” means ScanSource, Inc., a South Carolina corporation.

(j) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer, consultant or advisor of the
Company, as applicable. Continuous Status as a Participant shall continue to the
extent provided in a written severance or employment agreement during any period
for which severance compensation payments are made to an employee, officer,
consultant or advisor and shall not be considered interrupted in the case of any
leave of absence authorized in writing by the Company prior to its commencement.

(k) “Covered Employee” means a covered employee as defined in Code
Section 162(m)(3).

(l) “Disability” or “Disabled” shall mean any illness or other physical or
mental condition of a Participant that renders the Participant incapable of
performing his customary and usual duties for the Company, or any medically
determinable illness or other physical or mental condition resulting from a
bodily injury, disease or mental disorder which, in the judgment of the
Committee, is permanent and continuous in nature. The Committee may require such
medical or other evidence as it deems necessary to judge the nature and
permanency of the Participant’s condition. Notwithstanding the above, with
respect to an Incentive Stock Option, Disability shall mean Permanent and Total
Disability as defined in Section 22(e)(3) of the Code.

(m) “Dividend Equivalent” means a right granted to a Participant under Article
11.

(n) “Effective Date” has the meaning assigned such term in Section 2.1.

(o) “Eligible Participant” means an employee, officer, consultant or advisor of
the Company or any Affiliate.

(p) “Exchange” means the Nasdaq National Market or any national securities
exchange on which the Stock may from time to time be listed or traded.

(q) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, the mean
between the bid and offered prices as quoted by Nasdaq for such date, provided
that if it is determined that the fair market value is not properly reflected by
such Nasdaq quotations, Fair Market Value will be determined by such other
method as the Committee determines in good faith to be reasonable.

(r) “Good Reason” has the meaning assigned such term in the employment
agreement, if any, between a Participant and the Company or an Affiliate,
provided, however that if there is no such

 

3



--------------------------------------------------------------------------------

employment agreement in which such term is defined, and unless otherwise defined
in the applicable Award Certificate, “Good Reason” shall mean any of the
following acts by the Company or an Affiliate after the occurrence of a Change
in Control, without the consent of the Participant (in each case, other than an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company or the Affiliate promptly after receipt of notice
thereof given by the Participant): (i) the assignment to the Participant of
duties materially inconsistent with, or a material diminution in, the
Participant’s position, authority, duties or responsibilities as in effect on
the date of the Change in Control, (ii) a reduction by the Company or an
Affiliate in the Participant’s base salary as in effect on the date of the
Change in Control, (iii) the Company or an Affiliate requiring the Participant,
without his or her consent, to be based at any office or location more than 35
miles from the location at which the Participant was stationed immediately prior
to the Change in Control, or (iv) the material breach by the Company or an
Affiliate of any employment agreement between the Participant and the Company or
an Affiliate.

(s) “Grant Date” means the date an Award is made by the Committee.

(t) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

(u) “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

(v) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Non-Qualified Stock Option.

(w) “Other Stock-Based Award” means a right, granted to a Participant under
Article 12, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

(x) “Parent” means a corporation which owns or beneficially owns a majority of
the outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the meaning
set forth in Section 424(e) of the Code.

(y) “Participant” means a person who, as an employee, officer, consultant or
advisor of the Company or any Affiliate, has been granted an Award under the
Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 13.5 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

(z) “Performance Award” means Performance Shares or Performance Units granted
pursuant to Article 9.

(aa) “Performance Share” means any right granted to a Participant under Article
9 to a unit to be valued by reference to a designated number of Shares to be
paid upon achievement of such performance goals as the Committee establishes
with regard to such Performance Share.

(bb) “Performance Unit” means a right granted to a Participant under Article 9
to a cash award, or unit valued by reference to a designated amount of cash or
property other than Shares, to be paid to the Participant upon achievement of
such performance goals as the Committee establishes with regard to such
Performance Unit.

(cc) “Plan” means the ScanSource, Inc. 2002 Long-Term Incentive Plan, as amended
from time to time.

 

4



--------------------------------------------------------------------------------

(dd) “Qualified Performance-Based Award” means (i) a Performance Award,
Restricted Stock Award, Other Stock-Based Award or cash incentive award that is
intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Performance Criteria as set forth in
Section 13.11, or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.

(ee) “Qualified Performance Criteria” means one or more of the performance
criteria listed in Section 13.11(b) upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

(ff) “Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.

(gg) “Retirement” means a Participant’s termination of employment with the
Company or an Affiliate with the Committee’s approval after attaining any normal
or early retirement age specified in any pension, profit sharing or other
retirement program sponsored by the Company, or, in the event of the
inapplicability thereof with respect to the Participant in question, as
determined by the Committee in its reasonable judgment.

(hh) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

(ii) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 14.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 14.1.

(jj) “Stock” means the no par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
14.

(kk) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.

(ll) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

(mm) “1933 Act” means the Securities Act of 1933, as amended from time to time.

(nn) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 4

ADMINISTRATION

4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under

 

5



--------------------------------------------------------------------------------

the 1934 Act) and “outside directors” (within the meaning of Code Section 162(m)
and the regulations thereunder) and that any such members of the Committee who
do not so qualify shall abstain from participating in any decision to make or
administer Awards that are made to Eligible Participants who at the time of
consideration for such Award are, or who are anticipated to be become, either
(i) Covered Employees or (ii) persons subject to the short-swing profit rules of
Section 16 of the 1934 Act. However, the mere fact that a Committee member shall
fail to qualify under either of the foregoing requirements or shall fail to
abstain from such action shall not invalidate any Award made by the Committee
which Award is otherwise validly made under the Plan. The members of the
Committee shall be appointed by, and may be changed at any time and from time to
time in the discretion of, the Board. The Board may reserve to itself any or all
of the authority and responsibility of the Committee under the Plan or may act
as administrator of the Plan for any and all purposes. To the extent the Board
has reserved any authority and responsibility or during any time that the Board
is acting as administrator of the Plan, it shall have all the powers of the
Committee hereunder, and any reference herein to the Committee (other than in
this Section 4.1) shall include the Board. To the extent any action of the Board
under the Plan conflicts with actions taken by the Committee, the actions of the
Board shall control.

4.2 ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

4.3 AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:

(a) Grant Awards;

(b) Designate Participants;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

(e) Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;

(f) Accelerate the vesting, exercisability or lapse of restrictions of any
outstanding Award, in accordance with Article 13, based in each case on such
considerations as the Committee in its sole discretion determines;

(g) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

 

6



--------------------------------------------------------------------------------

(h) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

(i) Decide all other matters that must be determined in connection with an
Award;

(j) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

(k) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

(l) Amend the Plan or any Award Certificate as provided herein; and

(m) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

Not withstanding the above, the Board or the Committee may expressly delegate to
a special committee consisting of one or more directors who are also officers of
the Company some or all of the Committee’s authority under subsections
(a) through (i) above, except that no delegation of its duties and
responsibilities may be made to officers of the Company with respect to Awards
to Eligible Participants who are, or who are anticipated to be become, either
(i) Covered Employees or (ii) persons subject to the short-swing profit rules of
Section 16 of the 1934 Act. The acts of such delegates shall be treated
hereunder as acts of the Committee and such delegates shall report to the
Committee regarding the delegated duties and responsibilities.

4.4. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Section 14.1, the
aggregate number of Shares reserved and available for Awards or which may be
used to provide a basis of measurement for or to determine the value of an Award
(such as with a Stock Appreciation Right or Performance Award) shall be 800,000.
Not more than 20% of such aggregate number of Shares may be granted as Awards of
Restricted Stock, Performance Shares or unrestricted Stock. To the extent that
Awards of Restricted Stock and Performance Shares exceed 10% of the Shares
authorized under the Plan, such Awards in excess of 10% shall either (i) be
subject to a minimum vesting period of three years, or one year if the vesting
is based on performance criteria other than continued employment, or (ii) be
granted solely in exchange for foregone salary, bonus or other compensation. To
the extent that awards of unrestricted Stock (together with Awards of Restricted
Stock or Performance Shares) exceed 10% of the Shares authorized under the Plan,
such unrestricted Shares may be granted only in exchange for foregone salary,
bonus or other compensation.

5.2. LAPSED AWARDS.

(a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any Shares subject to the Award will again be
available for the grant of Awards under the Plan and Shares subject to Awards
settled in cash will be available for the grant of Awards under the Plan.

 

7



--------------------------------------------------------------------------------

(b) If the exercise price of an Option is satisfied by delivering Shares to the
Company (by either actual delivery or attestation), only the numbers of Shares
issued in excess of the delivery or attestation shall be considered for purposes
of determining the maximum number of Shares available for delivery pursuant to
Awards under the Plan, other than Incentive Stock Options.

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 14.1), the maximum
number of Shares with respect to one or more Options and/or SARs that may be
granted during any one calendar year under the Plan to any one Participant shall
be 50,000. The maximum fair market value (measured as of the Grant Date) of any
Awards other than Options and SARs that may be received by any one Participant
(less any consideration paid by the Participant for such Award) during any one
calendar year under the Plan shall be $3,000,000.

ARTICLE 6

ELIGIBILITY

6.1. GENERAL. Awards may be granted only to Eligible Participants; except that
Incentive Stock Options may not be granted to Eligible Participants who are not
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code.

ARTICLE 7

STOCK OPTIONS

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
shall not be less than the Fair Market Value as of the Grant Date.

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. Subject to Section 13.9, the Committee may waive any
exercise or vesting provisions at any time in whole or in part based upon
factors as the Committee may determine in its sole discretion so that the Option
becomes exercisable or vested at an earlier date. The Committee may permit an
arrangement whereby receipt of Stock upon exercise of an Option is delayed until
a specified future date.

(c) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants; provided, however, that if Shares are used to pay
the exercise price of an Option, such Shares must have been held by the
Participant for at least six months.

(d) EXERCISE TERM. In no event may any Option be exercisable for more than ten
years from the Grant Date.

 

8



--------------------------------------------------------------------------------

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:

a) LAPSE OF OPTION. An Incentive Stock Option shall lapse upon the earliest of
the following circumstances; provided, however, that the Committee may, prior to
the lapse of the Incentive Stock Option under the circumstances described in
subsections (3), (4), (5) and (6) below, provide in writing that the Option will
extend until a later date, but if an Option is so extended and is exercised
after the dates specified in subsections (3) and (4) below, it will
automatically become a Non-Qualified Stock Option:

(1) The expiration date set forth in the Award Certificate.

(2) The tenth anniversary of the Grant Date.

(3) Three months after termination of the Participant’s Continuous Status as a
Participant for any reason other than the Participant’s Disability, death or
termination for Cause.

(4) One year after the termination of the Participant’s Continuous Status as a
Participant by reason of the Participant’s Disability.

(5) One year after the termination of the Participant’s death if the Participant
dies while employed, or during the three-month period described in paragraph
(3) or during the one-year period described in paragraph (4) and before the
Option otherwise lapses.

(6) The date of the termination of the Participant’s Continuous Status as a
Participant if such termination is for Cause.

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 13, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment. Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 13.5.

(b) INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined as
of the Grant Date) of all Shares with respect to which Incentive Stock Options
are first exercisable by a Participant in any calendar year may not exceed
$100,000.00.

(c) TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.

(d) EXPIRATION OF AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS. No Incentive Stock
Option may be granted pursuant to the Plan after the day immediately prior to
the tenth anniversary of the Effective Date.

(e) RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

 

9



--------------------------------------------------------------------------------

(f) ELIGIBLE GRANTEES. The Committee may not grant an Incentive Stock Option to
a person who is not at the Grant Date an employee of the Company or a Parent or
Subsidiary.

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

(a) RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

(1) The Fair Market Value of one Share on the date of exercise; over

(2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date in the case of any Stock Appreciation Right related to an
Incentive Stock Option.

(b) OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced by
an Award Certificate. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Stock Appreciation Right shall be determined by the Committee at the time
of the grant of the Award and shall be reflected in the Award Certificate.

ARTICLE 9

PERFORMANCE AWARDS

9.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
Performance Shares or Performance Units to Participants on such terms and
conditions as may be selected by the Committee. The Committee shall have the
complete discretion to determine the number of Performance Shares or Performance
Units granted to each Participant, subject to Section 5.4, and to designate the
provisions of such Performance Awards as provided in Section 4.3.

9.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any one or more of the Qualified
Performance Criteria listed in Section 13.11(b) or any other criteria selected
by the Committee. Such performance goals may be described in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department or function within the Company
or an Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award.

9.3. RIGHT TO PAYMENT. The grant of a Performance Share to a Participant will
entitle the Participant to receive at a specified later time a specified number
of Shares, or the equivalent cash value, if

 

10



--------------------------------------------------------------------------------

the performance goals established by the Committee are achieved and the other
terms and conditions thereof are satisfied. The grant of a Performance Unit to a
Participant will entitle the Participant to receive at a specified later time a
specified dollar value in cash or property other than Shares, variable under
conditions specified in the Award, if the performance goals in the Award are
achieved and the other terms and conditions thereof are satisfied. The Committee
shall set performance goals and other terms or conditions to payment of the
Performance Awards in its discretion which, depending on the extent to which
they are met, will determine the number and value of the Performance Award that
will be paid to the Participant.

9.4. OTHER TERMS. Performance Awards may be payable in cash, Stock, or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Certificate. For purposes of determining
the number of Shares to be used in payment of a Performance Award denominated in
cash but payable in whole or in part in Shares or Restricted Stock, the number
of Shares to be so paid will be determined by dividing the cash value of the
Award to be so paid by the Fair Market Value of a Share on the date of
determination of the amount of the Award by the Committee, or, if the Committee
so directs, the date immediately preceding the date the Award is paid.

ARTICLE 10

RESTRICTED STOCK AWARDS

10.1. GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards of
Restricted Stock to Participants in such amounts and subject to such terms and
conditions as may be selected by the Committee.

10.2. ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter, subject to Section 13.9. Except as otherwise provided in an
Award Certificate, the Participant shall have all of the rights of a shareholder
with respect to the Restricted Stock.

10.3. FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of Continuous Status as a
Participant during the applicable restriction period or upon failure to satisfy
a performance goal during the applicable restriction period, Restricted Stock
that is at that time subject to restrictions shall be forfeited; provided,
however, that the Committee may provide in any Award Certificate that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.

10.4. CERTIFICATES FOR RESTRICTED STOCK. An Award of Restricted Stock shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to shares of Restricted Stock. Shares of Restricted
Stock shall be delivered to the Participant at the time of grant either by
book-entry registration or by delivering to the Participant, or a custodian or
escrow agent (including, without limitation, the Company or one or more of its
employees) designated by the Committee, a stock certificate or certificates
registered in the name of the Participant. If physical certificates representing
shares of Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

 

11



--------------------------------------------------------------------------------

ARTICLE 11

DIVIDEND EQUIVALENTS

11.1 GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments equal to dividends with respect to all or a portion of the
number of Shares subject to an Award, as determined by the Committee. The
Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares, or otherwise
reinvested.

ARTICLE 12

STOCK OR OTHER STOCK-BASED AWARDS

12.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation Shares
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.

ARTICLE 13

PROVISIONS APPLICABLE TO AWARDS

13.1. STAND-ALONE, TANDEM, AND SUBSTITUTE AWARDS. Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, or in substitution for, any other Award granted under the
Plan. If an Award is granted in substitution for another Award, the Committee
may require the surrender of such other Award in consideration of the grant of
the new Award. Awards granted in addition to or in tandem with other Awards may
be granted either at the same time as or at a different time from the grant of
such other Awards.

13.2. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Incentive Stock Option or a Stock Appreciation Right granted in tandem with the
Incentive Stock Option exceed a period of ten years from its Grant Date (or, if
Section 7.2(c) applies, five years from its Grant Date).

13.3. FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case determined in accordance with rules adopted by, and
at the discretion of, the Committee.

13.4. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy
Section 414(p)(1)(A) of the Code if such Section applied to an Award under the
Plan; provided, however, that the Committee may (but need not) permit other
transfers where the Committee concludes that such transferability (i) does not
result in accelerated taxation, (ii) does not cause any Option intended to be an
Incentive Stock Option to fail to be described in Code Section 422(b), and
(iii) is otherwise appropriate and desirable, taking into account any factors
deemed relevant, including without limitation, state or federal tax or
securities laws applicable to transferable Awards.

 

12



--------------------------------------------------------------------------------

13.5 BENEFICIARIES. Notwithstanding Section 13.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

13.6. STOCK CERTIFICATES. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.

13.7 ACCELERATION UPON DEATH, DISABILITY OR RETIREMENT. Notwithstanding any
other provision in the Plan or any Participant’s Award Certificate to the
contrary, upon the Participant’s death or Disability during his Continuous
Status as a Participant, or upon the Participant’s Retirement, all of such
Participant’s outstanding Options, Stock Appreciation Rights, and other Awards
in the nature of rights that may be exercised shall become fully exercisable and
all restrictions on the Participant’s outstanding Awards shall lapse. Any Option
or Stock Appreciation Rights Awards shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Section 7.2(b), the excess Options shall be
deemed to be Non-Qualified Stock Options.

13.8. ACCELERATION UPON A CHANGE IN CONTROL. Except as otherwise provided in the
Award Certificate, all of a Participant’s outstanding Options and other Awards
in the nature of rights that may be exercised shall become fully exercisable and
all restrictions on the Participant’s outstanding Awards shall lapse if the
Participant’s employment is terminated without Cause or the Participant resigns
for Good Reason within 12 months after the effective date of a Change in
Control. Any Option or Stock Appreciation Rights Awards shall thereafter
continue or lapse in accordance with the other provisions of the Plan and the
Award Certificate.

13.9. ACCELERATION FOR OTHER REASONS. Regardless of whether an event has
occurred as described in Section 13.7 or 13.8 above, the Committee may in its
sole discretion at any time determine that, upon the termination of service of a
Participant for any reason, or the occurrence of a Change in Control, all or a
portion of such Participant’s Options and other Awards in the nature of rights
that may be exercised shall become fully or partially exercisable, and/ or that
all or a part of the restrictions on all or a portion of the Participant’s
outstanding Awards shall lapse, in each case, as of such date as the Committee
may, in its sole discretion, declare. The Committee may in its sole discretion
at any time accelerate the vesting of Awards for any other reason, unless the
aggregate number of Shares with respect to which such acceleration occurs
exceeds 5% of the total number of Shares authorized for issuance under
Section 5.1 of the Plan. The Committee may discriminate among Participants and
among Awards granted to a Participant in exercising its discretion pursuant to
this Section 13.9.

13.10 EFFECT OF ACCELERATION. If an Award is accelerated under Section 13.8 or
Section 13.9, the Committee may, in its sole discretion, provide (i) that the
Award will expire after a designated period of time after such acceleration to
the extent not then exercised, (ii) that the Award will be settled in cash
rather than Stock, (iii) that the Award will be assumed by another party to a
transaction giving rise to

 

13



--------------------------------------------------------------------------------

the acceleration or otherwise be equitably converted or substituted in
connection with such transaction, (iv) that the Award may be settled by payment
in cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, or (v) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated. To the
extent that such acceleration causes Incentive Stock Options to exceed the
dollar limitation set forth in Section 7.2(b), the excess Options shall be
deemed to be Non-Qualified Stock Options.

13.11. QUALIFIED PERFORMANCE-BASED AWARDS.

(a) The provisions of the Plan are intended to ensure that all Options and Stock
Appreciation Rights granted hereunder to any Covered Employee qualify for the
Section 162(m) Exemption.

(b) When granting any Performance Award, Restricted Stock Award, Other
Stock-Based Award (other than Options or SARs), or any cash incentive award, the
Committee may designate such Award as a Qualified Performance-Based Award, based
upon a determination that the recipient is or may be a Covered Employee with
respect to such Award, and the Committee wishes such Award to qualify for the
Section 162(m) Exemption. If an Award is so designated, the Committee shall
establish performance goals for such Award within the time period prescribed by
Section 162(m) of the Code based on one or more of the following Qualified
Performance Criteria, which may be expressed in terms of Company-wide objectives
or in terms of objectives that relate to the performance of an Affiliate or a
division, region, department or function within the Company or an Affiliate:
(1) earnings per share, (2) EBITDA (earnings before interest, taxes,
depreciation and amortization), (3) EBIT (earnings before interest and taxes),
(4) economic profit, (5) cash flow, (6) sales growth, (7) net profit before tax,
(8) gross profit, (9) operating income or profit, (10) return on equity,
(11) return on assets, (12) return on capital, (13) changes in working capital,
or (14) shareholder return.

(c) Each Qualified Performance-Based Award (other than an Option or SAR) shall
be earned, vested and payable (as applicable) only upon the achievement of
performance goals established by the Committee based upon one or more of the
Qualified Performance Criteria, together with the satisfaction of any other
conditions, such as continued employment, as the Committee may determine to be
appropriate; provided, however, that the Committee may provide, either in
connection with the grant thereof or by amendment thereafter, that achievement
of such performance goals will be waived upon the death or Disability of the
Participant, or upon termination of the Participant’s employment without Cause
or for Good Reason within 12 months after the effective date of a Change in
Control.

(d) Any payment of a Qualified Performance-Based Award granted with performance
goals shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in subsection (c), no Qualified
Performance-Based Award may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under the Plan with respect to a
Qualified Performance-Based Award under the Plan, in any manner to waive the
achievement of the applicable performance goal based on Qualified Performance
Criteria or to increase the amount payable pursuant thereto or the value
thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

(e) Section 5.4 sets forth the maximum number of Shares or dollar value that may
be granted in any one-year period to a Participant in designated forms of
Qualified Performance-Based Awards.

13.12. TERMINATION OF EMPLOYMENT. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the

 

14



--------------------------------------------------------------------------------

Committee at its discretion, and any determination by the Committee shall be
final and conclusive. A Participant’s Continuous Status as a Participant shall
not be deemed to terminate (i) in a circumstance in which a Participant
transfers from the Company to an Affiliate, transfers from an Affiliate to the
Company, or transfers from one Affiliate to another Affiliate, or (ii) in the
discretion of the Committee as specified at or prior to such occurrence, in the
case of a spin-off, sale or disposition of the Participant’s employer from the
Company or any Affiliate. To the extent that this provision causes Incentive
Stock Options to extend beyond three months from the date a Participant is
deemed to be an employee of the Company, a Parent or Subsidiary for purposes of
Sections 424(e) and 424(f) of the Code, the Options held by such Participant
shall be deemed to be Non-Qualified

ARTICLE 14

CHANGES IN CAPITAL STRUCTURE

14.1. GENERAL. In the event of a corporate event or transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee may adjust Awards to preserve the benefits or
potential benefits of the Awards. Action by the Committee may include:
(i) adjustment of the number and kind of shares which may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments that the Committee determines to be equitable. In
addition, the Committee may, in its sole discretion, provide (i) that Awards
will be settled in cash rather than Stock, (ii) that Awards will become
immediately vested and exercisable and will expire after a designated period of
time to the extent not then exercised, (iii) that Awards will be assumed by
another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise price of the Award, or (v) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically be adjusted proportionately without any change
in the aggregate purchase price therefor.

ARTICLE 15

AMENDMENT, MODIFICATION AND TERMINATION

15.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
shareholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the benefits accruing to Participants, (ii) materially increase the
number of Shares issuable under the Plan, (iii) materially modify the
requirements for eligibility, or (iv) otherwise constitute a material amendment
requiring shareholder approval under applicable laws, policies or regulations,
then such amendment shall be subject to shareholder approval; and provided,
further, that the Board or Committee may condition any other amendment or
modification on the approval of shareholders of the Company for any reason,
including by reason of such approval being necessary or deemed advisable to
(i) permit Awards made hereunder to be exempt from liability under Section 16(b)
of the 1934 Act, (ii) to comply with the listing or other requirements of an
Exchange, or (iii) to satisfy any other tax, securities or other applicable
laws, policies or regulations.

15.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may

 

15



--------------------------------------------------------------------------------

amend, modify or terminate any outstanding Award without approval of the
Participant; provided, however:

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or Stock Appreciation
Right for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment or termination over the exercise
or base price of such Award);

(b) The original term of any Option may not be extended without the prior
approval of the shareholders of the Company;

(c) Except as otherwise provided in Article 14, the exercise price of any Option
may not be reduced, directly or indirectly, without the prior approval of the
shareholders of the Company; and

(d) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby.

ARTICLE 16

GENERAL PROVISIONS

16.1. NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

16.2. NO SHAREHOLDER RIGHTS. No Award gives a Participant any of the rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with such Award.

16.3. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan. If Shares are surrendered to the Company to satisfy withholding
obligations in excess of the minimum withholding obligation, such Shares must
have been held by the Participant as fully vested shares for at least six
months. With respect to withholding required upon any taxable event under the
Plan, the Committee may, at the time the Award is granted or thereafter, require
or permit that any such withholding requirement be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.

16.4. NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Participant’s employment or status as an officer, consultant or
advisor at any time, nor confer upon any Participant any right to continue as an
employee, officer, consultant or advisor of the Company or any Affiliate,
whether for the duration of a Participant’s Award or otherwise.

 

16



--------------------------------------------------------------------------------

16.5. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.

16.6. INDEMNIFICATION. To the extent allowable under applicable law, each member
of the Committee shall be indemnified and held harmless by the Company from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such member in connection with or resulting from any claim, action,
suit, or proceeding to which such member may be a party or in which he may be
involved by reason of any action or failure to act under the Plan and against
and from any and all amounts paid by such member in satisfaction of judgment in
such action, suit, or proceeding against him provided he gives the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

16.7. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.

16.8. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

16.9. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

16.10. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

16.11. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up.

16.12. GOVERNMENT AND OTHER REGULATIONS.

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be

 

17



--------------------------------------------------------------------------------

purchased, delivered or received pursuant to such Award unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any condition not acceptable to the Committee. Any
Participant receiving or purchasing Shares pursuant to an Award shall make such
representations and agreements and furnish such information as the Committee may
request to assure compliance with the foregoing or any other applicable legal
requirements. The Company shall not be required to issue or deliver any
certificate or certificates for Shares under the Plan prior to the Committee’s
determination that all related requirements have been fulfilled. The Company
shall in no event be obligated to register any securities pursuant to the 1933
Act or applicable state or foreign law or to take any other action in order to
cause the issuance and delivery of such certificates to comply with any such
law, regulation or requirement.

16.13. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of South Carolina.

16.14 ADDITIONAL PROVISIONS. Each Award Certificate may contain such other terms
and conditions as the Committee may determine; provided that such other terms
and conditions are not inconsistent with the provisions of the Plan.

16.15. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume Awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

The foregoing is hereby acknowledged as being the ScanSource, Inc. 2002
Long-Term Incentive Plan as adopted by the Company’s shareholders on December 5,
2002 and as amended by the Company’s shareholders on December 1, 2005.

 

18